Associate Chief Justice DURRANT,
opinion of the Court:
INTRODUCTION
T1 In this opinion, we address issues raised in three consolidated cases: (1) State v. Parduhn, (2) State v. Jeffs, and (8) State v. Davis. All three cases come to us on interlocutory appeal and involve nearly identical facts and issues. Mr. Parduhn, Mr. Jeffs, and Mr. Davis (collectively, the Defendants) have all been charged with crimes in Salt Lake County (the County). Although each of the Defendants was found to be indigent, and therefore qualified for representation by a public defender, each of the Defendants retained private attorneys. Sometime after retaining their attorneys, each of the Defendants filed a motion in the district court 1 requesting funding for expert witnesses and other defense resources. After determining that the Defendants had all failed to demonstrate a "compelling reason" for the funding they requested, the district court denied these motions.
2 On appeal, we are asked to resolve two issues. First, we must determine whether our holding in State v. Burns-that the Utah Indigent Defense Act (the Act) requires local governments to provide indigent defendants with funding for necessary defense resources, even when the defendant is represented by private counsel 2-remains good law after amendments to the Act. Second, we must decide whether the district court erred in requiring the Defendants to demonstrate a compelling reason for the funding they requested from the County.
T3 We first hold that the amendments to the Act have not overruled or superseded our holding in Burns. We reach this conclusion based on the plain language of the Act, which expressly states that local governments must provide indigent defendants with funding for necessary defense resources and does not condition the availability of such funding on a defendant's representation by public counsel. Second, we hold that the district court erred *767in requiring the Defendants to demonstrate a compelling reason for the funding they requested. The Act requires a defendant to demonstrate a compelling reason to receive funding for defense resources only when a local government has contracted to provide such resources to all indigent defendants, and the County has conceded that it has not so contracted. Based on these conclusions, we reverse the district court's denial of the Defendants' motions for funding and remand the Defendants' cases for further proceedings consistent with this opinion.
BACKGROUND
T4 The following discussion provides a brief overview of the factual background in each of the Defendants' cases and of the arguments asserted by the Defendants and the County on appeal.
I. STATE V. PARDUHN
15 In 2007, the County charged Branson Parduhn with five counts of forgery, a third degree felony, and two counts of theft by deception, also a third degree felony. At Mr. Parduhn's initial appearance on these charges, the district court concluded that he was indigent and appointed the Salt Lake Legal Defenders Association (LDA) to represent him. Sometime thereafter, Mr. Par-duhn received a one-time monetary gift from his grandparents that he used to retain private counsel. After he retained private counsel, LDA withdrew from representation.
T6 Several months later, Mr. Parduhn filed a motion in the district court in which he requested that the court order the County to provide him with funding to hire a handwriting analyst to examine the instruments he allegedly forged. After hearing arguments on the motion, the district court found that, despite Mr. Parduhn's ability to retain private counsel, he remained indigent. But the court denied Mr. Parduhn's motion after concluding that he had failed to demonstrate a "compelling reason" for the funding he requested.
T7 After the district court rejected his motion for funding, Mr. Parduhn filed a petition for interlocutory appeal with the Utah Court of Appeals The court of appeals granted the petition and certified the case to us.
IIL -STATE V. JEFFS
18 In 2008, the County charged Randy Jeffs with four counts of attempted aggravated murder, a first degree felony, one count of attempted unlawful discharge of a firearm, a third degree felony, and one count of domestic violence in the presence of a child, also a third degree felony. The County also charged Mr. Jeffs with one count of reckless endangerment, a class A misdemeanor, and one count of interfering with arrest, a class B misdemeanor. At Mr. Jeffs's initial appearance on these charges, the district court found him to be indigent and appointed LDA to represent him. Sometime thereafter, Mr. Jeffs retained private counsel, and LDA withdrew from representation.
T9 Several months later, Mr. Jeffs filed a motion in the district court in which he requested that the court order the County to provide him with funding to hire a private investigator, a ballistics expert, and a medical expert. After hearing arguments on the motion, the district court found that, despite Mr. Jeffs's ability to retain private counsel, he remained indigent. But the court denied Mr. Jeffs's motion after concluding that he had failed to demonstrate a "compelling reason" for the funding he requested.
110 After the district court rejected his motion for funding, Mr. Jeffs filed a petition for interlocutory appeal, which we granted.
IIL STATE V. DAVIS
{11 In 2009, the County charged Antony Davis with two counts of rape of a child, a first degree felony, and two counts of aggravated sexual abuse of a child, also a first degree felony. At Mr. Davis's initial appearance on these charges, the district court found him to be indigent and appointed LDA to represent him. Sometime thereafter, Mr. Davis retained private counsel, and LDA withdrew from representation.
112 Several months later, Mr. Davis filed a motion in the district court in which he requested that the court order the County to *768provide him with "funds to pay experts and investigators necessary to adequately prepare for trial." After hearing arguments on the motion, the district court found that, despite Mr. Davis's ability to retain private counsel, he remained indigent. But the court denied Mr. Davis's motion after concluding that he had failed to demonstrate a "compelling reason" for the funding he requested.
(13 After the district court rejected his motion for funding, Mr. Davis filed a petition for interlocutory appeal, which we granted.
IV. ARGUMENTS ON APPEAL
4 14 On appeal, the Defendants argue that the plain language of the Act requires local governments to provide an indigent defendant with the defense resources necessary for a complete defense, even if the defendant is represented by private counsel. In support of this position, the Defendants contend that our holding in State v. Burns3 remains good law and is determinative in this case. Second, they argue that the compelling-reason standard articulated in the Act applies only when a local government has contracted with an entity to provide necessary defense resources to all indigent defendants and that the County has not so contracted. Accordingly, the Defendants contend that the district court should not have required them to demonstrate a compelling reason for the funding they requested.4
' 15 In opposition, the County raises three arguments. First, it contends that our holding in Burns is no longer good law and is not controlling on the issue of whether local governments are required to provide indigent defendants represented by private counsel with funding for necessary defense resources. Second, it argues that "LDA is the exclusive source from which indigent legal defense resources, including expert witnesses, may be provided, unless a court, after proper notice and a hearing, finds a compelling reason for the appointment of a noneon-tracting defense resource." Finally, the County claims that the district court correctly concluded that the Defendants had failed to demonstrate a compelling reason for the funding they requested. We have jurisdiction to hear these appeals pursuant to see-tions 78A-3-102(8)(b) and 78A-3-102(8)(h) of the Utah Code.
STANDARD OF REVIEW
116 "We review questions of statutory interpretation for correctness, affording no deference to the district court's legal conclusions." 5
ANALYSIS
117 Before reaching the merits of the questions on appeal, we first provide some background concerning the rights of indigent criminal defendants. The Sixth Amendment to the United States Constitution provides that "[(iln all eriminal prosecutions, the accused shall enjoy the right ... to have the Assistance of Counsel for his defense." 6 In Foster v. Illinois, the United States Supreme Court explained that this provision requires that "counsel ... be furnished to an indigent defendant prosecuted in a federal court in every case, whatever the cireumstances." 7 Subsequently, in Gideon v. Wainwright, the Court concluded that the Sixth Amendment right to counsel was a fundamental rights.8 As a result of this status, the right to counsel is now applicable to the states through the Due Process Clause of the Fourteenth Amendment.9
*769118 In several cases, the Supreme Court has held, as a matter of due process, that the right to counsel includes effective assistance of counsel.10 In furtherance of this principle, in Ake v. Oklahoma the Court explained that for counsel to be effective in the case of an indigent defendant, the state must provide the defendant with "access to the raw materials integral to the building of an effective defense." 11 Similarly, in Britt v. North Carolina the Court held, "as a matter of equal protection," that a state must "provide indigent [defendants] with the basic tools of an adequate defense or appeal, when[ever] those tools are available for a price to other [defendants].12
119 To ensure compliance with the requirements that indigent defendants receive effective assistance of counsel and "access ... to the basic tools of [a] defense," 13 the Utah Legislature enacted the Utah Indigent Defense Act.14 Four sections of the Act are relevant to these appeals. First, section 3801 (the Minimum Standards Provision) requires local governments to provide all indigent defendants with a legal defense comprised of six components-two of which are "counsel" and "investigatory resources necessary for a complete defense." 15 Second, section 8302 (the Assignment Provision) states that "(legal counsel shall be assigned to represent each indigent and the indigent shall also be provided access to defense resources 16 nee-essary for an effective defense ... if: (a) the indigent requests counsel or defense resources, or both; or (b) the court on its own motion orders counsel, defense resources, or both." 17 Third, to ensure compliance with the requirements set forth in the Act, section 306 (the Compliance Provision) mandates that local governments "shall either: (a) contract to provide the legal defense, including counsel, defense resources, or both ...; or (b) authorize the court to provide the services prescribed by [the Act]." 18 Finally, to reduce the costs associated with providing these resources, section 303 (the Hearing Provision) states that if "a [local government] has contracted for, or otherwise made arrangements for, the legal defense of indigents, including a competent attorney and defense resources," a court may not appoint a noneontracting attorney or defense resource without first conducting a hearing and finding a compelling reason to do so.19
T20 In the instant case, we are asked to determine whether our holding in State v. Burns20-that the Act requires local governments to provide indigent defendants with funding for necessary defense resources, even when the defendant is represented by private counsel-remains good law after amendments to the Act. Additionally, if we *770find that indigent defendants represented by private counsel are statutorily entitled to government funding for defense resources, we must determine whether the district court erred in requiring the Defendants to demonstrate a compelling reason to receive funding for the defense resources they requested. Both of these issues involve questions of statutory interpretation.
" 21 "When faced with a question of statutory interpretation, our primary goal is to evince the true intent and purpose of the Legislature." 21 To discern legislative intent, we first look to the plain language of the statute.22 "As part of our plain language analysis, we read the language of the statute as a whole and also in its relation to other statutes." 23 "In so doing, we read each term according to its ordinary and accepted meaning." 24 "We also assume that each term included in the statute was used advisedly, and we seek to give effect to every word, clause[,] and sentence ... if such can be reasonably done." 25
122 Utilizing these rules of statutory interpretation, we first conclude that the amendments to the Act have not overruled or superseded our holding in Burns We therefore reaffirm that local governments are statutorily required to provide an indigent defendant with funding for necessary defense resources, even when the defendant is represented by private counsel. Additionally, because the County has conceded that it has not contracted with any entity to provide defense resources to indigent defendants represented by private counsel, we hold that the district court erred in requiring the Defendants to demonstrate a compelling reason for the funding they requested.
I. THE ACTS PLAIN LANGUAGE REQUIRES LOCAL GOVERNMENTS TO PROVIDE AN INDIGENT DEFENDANT WITH FUNDING FOR NECESSARY DEFENSE RESOURCES EVEN WHEN THE DEFENDANT IS REPRESENTED BY PRIVATE COUNSEL
123 In State v. Burns, this court was asked to determine whether "a trial court [could] require a defendant to accept [a public defender] in order to qualify for ... state-funded [expert] assistance." 26 To resolve this question, we turned to the language of the then-applicable Minimum Standards Provision of the Act.27 That provision required local governments to provide for the defense of indigents in accordance with the following minimum standards:
(1) Provide counsel for every indigent person who faces the substantial probability of the deprivation of his liberty;
(2) Afford timely representation by competent legal counsel;
(3) Provide the imwvestigatory and other facilities necessary for a complete defense;
(4) Assure undivided loyalty of defense counsel to the client; and
(5) Include the taking of a first appeal of right and the prosecuting of other remedies before or after a conviction, considered by the defending counsel to be in the interest of justice except for other and subsequent discretionary appeals or discretionary writ proceedings.28
24 After reviewing this language, we determined that the separate and discrete listing of these subsections was "an indication that the right to counsel stands separate and distinet from the right to the investigatory [resources] ... necessary for a complete defense." 29 We also indicated that "it [was] *771clear from the plain language of [the Minimum Standards Provision] that a county must provide the investigatory [resources] . necessary for a complete defense to every indigent person, [and] not just to those represented by [public counsel]." 30 Because we recognized that the right to necessary defense resources was a separate and dis-tinet right from the right to counsel, we held that a district court could not require a defendant to accept public counsel in order to qualify for state-funded defense resources.31
11 25 In 2001, after we issued our opinion in Burns, the Legislature revised several see-tions of the Act by adding the term "defense resources." 32 For instance, whereas the preamendment version of the Assignment Provision stated that "[clounsel shall be assigned to represent each indigent," 33 the revised Act states that "[lJegal counsel shall be assigned to represent each indigent and the indigent shall also be provided access to defonse resources necessary for an effective defense." 34 Similarly, whereas the pream-endment version of the Assignment Provision stated that a court was required to "make findings that there [was] a compelling reason [before] appoint[ing] a noneontracting attorney," 35 the current version states that a court must find "that there is a compelling reason [before] appoint[ing] a noncontracting attorney or defense resource." 36 The County contends that these amendments were "specifically intended to overrule this court's holding in Burns" and that the amendments have achieved this supposed purpose. We disagree that the 2001 amendments have overturned our holding in Burns. We also disagree with the County's contention that the 2001 amendments were designed to achieve that result.
1 26 First, nothing in the plain language of the 2001 amendments conflicts with our holding in Burns. To the contrary, as noted above, the revised Assignment Provision includes an express statement that all indigent defendants "shall ... be provided access to defense resources necessary for an effective defense." 37 Additionally, the revised Act expressly contemplates the provision of defense resources to indigent defendants separate and apart from the provision of counsel.38 For instance, the revised Assignment Provision requires that "[Jegal counsel ... be assigned to represent each indigent and [that] the indigent shall also be provided access to defense resources ..., if ... the indigent requests counsel or defense resources, or both." 39 Similarly, the revised *772Assignment Provision expressly states that a court may assign "counsel, defense resources, or both" to an indigent defendant.40 Moreover, like the preamendment version of the Act at issue in Burns, the current version of the Minimum Standards Provision contains several discrete subsections, which include the right to "counsel" and the right to "investigatory resources necessary for a complete defense.41 37 And as we suggested in Burns, the separate and discrete listing of these subsections strongly indicates that the Legislature intended for "the right to counsel [to] stand[ ] separate and distinct from the right to the investigatory [resources]." 42 Furthermore, like the preamendment version of the Act analyzed in Burns, nothing in the revised Act suggests that a defendant must be represented by public counsel in order to receive funding for necessary defense resources. Instead, like the preamendment version of the Act, the revised Act requires that defense resources be provided to "each indigent." 43 Accordingly, because the plain language of the revised Act remains consistent with our holding in Burns, we reject the County's argument that Burns is no longer good law.
127 Second, although we rely exclusively on the plain language of the Act to reach our conclusion that our holding in Burns remains good law, we note that the legislative history that accompanies the 2001 amendments con-tradiets the County's position that the Legislature "clearly intended" for the 2001 amendments to overturn Burns.44 Indeed, our review of this legislative history strongly suggests that the amendments were specifically designed to ensure compliance with the separate and distinct right to defense resources recognized in Burns and to provide a cost-saving mechanism through which local governments could provide that right.45 For instance, in providing an introduction and overview of the 2001 amendments, Senator Lyle Hillyard explained to the Senate that "a recent Utah Supreme Court case ... said that if [a defendant's] money is all gone spending for the lawyer, then he gets appointed the expert that he needs for his case." 46 Senator Hillyard then specifically stated that the proposed amendments "basically safid] . that we acknowledge this right," and that the amendments were designed to provide a way for local governments to limit what they have to pay to comply with the right.47
28 Similarly, the day after Senator Hill-yard's comments, Senator David Gladwell read the proposed amendments to the Senate. Before proceeding with the reading, Senator Gladwell provided the following summary of the amendments' purposes:
If an indigent is charged with a crime and there is a substantial probability that he will go to jail or prison, under current law he is given representation by counsel and if the county or municipality ... has contracted with a legal aid association to provide that representation, then the judge must order that the representation be provided by that contracted service. That is not the case with other defense resources such as expert witnesses or investigators. Right now there is no such requirement. This bill simply modifies the current lan*773guage so that if a county or a municipality has contracted for those defense resources, then a judge is obligated to require that the defense resources be provided by that contract merely as a way of keeping costs in check.48
129 Had the Legislature intended to overturn Burns, it could have easily modified the language of the Minimum Standards Provision or otherwise included a requirement in the Act that to receive funding for defense resources an indigent defendant must be represented by public counsel. But the Legislature did not make such changes and instead left the statutory language we relied on in Burns virtually the same. Accordingly, based on this legislative history, and the plain language of the revised Act, we reject the County's argument that the 2001 amendments were "clearly intended to overturn Burns.49
130 In sum, based on the Act's plain language, we hold that our conclusion in Burns remains good law. Specifically, we reaffirm that the Act requires local governments to provide an indigent defendant with funding for necessary defense resources, even when the defendant is represented by private counsel.
II. THE DISTRICT COURT ERRED IN REQUIRING THE DEFENDANTS TO DEMONSTRATE A COMPELLING REASON FOR THE FUNDING THEY REQUESTED
131 Having determined that indigent defendants may be entitled to funding for necessary defense resources even when they are represented by private counsel, the next issue we must resolve is whether the district court erred in requiring the Defendants to demonstrate a compelling reason for the funding they requested.
132 As explained above, the plain language of the Act requires local governments to provide indigent defendants with both effective counsel and "the investigatory resources necessary for a complete defense." 50 Because the right to counsel and the right to necessary defense resources are separate and distinct rights under the Act, a local government may not condition a defendant's ability to receive funding for defense resources on the defendant's representation by public counsel.51 A local government may, however, contract with one or more entities to fulfill its statutory obligations to indigent defendants.52 Specifically, the Act's Compliance Provision states that a local government "shall either: (a) contract to provide the legal *774defense, including counsel, defense resources, or both ... through ... (1) a legal aid association; or (ii) one or more defense associations or attorneys and qualified defense resources; or (b) authorize the court to provide the services...." 53 The Act further specifies that if "a [local government] has contracted for, or otherwise made arrangements for, the legal defense of indigents, including a competent attorney and defense resources," 54 the contracted entity is "the exclusive source from which the legal defense may be provided" 55 unless the court "makes a finding that there is a compelling reason to authorize or designate a noncontracting attorney or [defense] resource[ ]." 56
1 33 When read in harmony, the Act's provisions create a four-step process that a court must utilize to determine whether a defendant who is represented by private counsel qualifies for government funding for a requested defense resource.57 First, the court must decide whether the defendant is indigent.58 Second, if the court finds that the defendant is indigent, it must determine whether the defense resources requested by the defendant are necessary for a complete defense.59 Third, if the court finds that the first two steps are satisfied, it must determine whether the relevant local government has contracted to provide defense resources
to all indigent defendants.60 In making this determination, it is important to remember that a local government cannot condition funding for defense resources on appointment of public counsel.61 Thus, a contract that conditions funding for defense resources on the appointment of public counsel does not qualify as a contract that provides for a complete legal defense-including defense resources-for all indigent defendants. Therefore, it does not trigger the Act's exclusive source provision. Finally, if the court determines that the local government has contracted to provide defense resources to all indigent defendants, including those represented by private counsel, the court must order the entity named in the contract to provide the resource requested by the defendant, unless the defendant demonstrates a compelling reason for appointment of a non-contracting resource.62 Alternatively, if the court determines that the local government has not contracted to provide defense resources to all indigent defendants, the court must order the local government to provide funding for the necessary defense resources requested by the defendant.63
4 34 In the instant case, after determining that each of the Defendants was indigent, the district court proceeded directly to the third step in this process and concluded that the *775County had contracted with LDA to provide defense resources to all indigent defendants. The district court therefore reasoned that LDA was the "exclusive source" through which the Defendants could receive funding for the defense resources they requested, unless they demonstrated a compelling reason for the appointment of a noncontracting resource. But contrary to the district court's conclusions, during oral arguments before this court, both the County 64 and LDA 65 repeatedly stated that LDA does mot have a contractual obligation to provide defense resources to all indigent defendants. Instead, under the County's interpretation of the contract, LDA has agreed to provide defense resources only to those defendants represented by LDA counsel. Additionally, the County has not alleged that it has contracted with any other entity to provide defense resources to indigent defendants represented by private counsel.
1385 As explained above, the plain language of the Act requires a defendant to demonstrate a compelling reason for funding only when a local government "has contracted for, or otherwise made arrangements for, the legal defense of [all] indigents, including a competent attorney and defense resources." 66 Accordingly, because the County has not contracted to provide defense resources to indigent defendants who are represented by private counsel, the district court should not have required the Defendants to demonstrate a compelling reason for the funding they requested. Instead, the district court should have inquired only into whether the Defendants were indigent and whether the defense resources they requested were necessary for a complete defense. In the event that the district court found that both of these steps were satisfied, it would have been statutorily required to order the County to provide the Defendants with funding for the defense resources they requested.67
1 36 In concluding that the County may be obligated to provide the Defendants with the funding they have requested, we fully recognize the significant expenses and administrative burden that might be associated with this result. But the Legislature enacted the Compliance Provision and the Hearing Provision specifically to reduce these potential costs. By failing to contract with an entity to provide defense resources to indigent defendants who are represented by private counsel, the County has not established an exclusive source of indigent legal defense, and has therefore failed to avail itself of the cost-saving measures created by the Act. Thus, notwithstanding these potential policy concerns,68 and instead relying only on the plain language of the Act, we hold that the district court erred in requiring the Defendants to demonstrate a compelling reason for the funding they requested.
CONCLUSION
137 We first hold that our conclusion in Burns-that local governments are statutorily required to provide an indigent defendant with funding for a necessary defense resource, even when the defendant is represented by private counsel-remains good law. Additionally, we hold that the district *776court erred in applying the compelling-reason standard to the Defendants' requests. This is because the plain language of the Act requires defendants to demonstrate a compelling reason to receive funding for necessary defense resources only if the local government has contracted to provide such resources to all indigent defendants, and in this case the County concedes that it has not so contracted. Based on these conclusions, we reverse the district court's denial of the Defendants' motions for funding and remand these cases for further proceedings consistent with this opinion.
4 38 Chief Justice DURHAM, Justice PARRISH, and Justice NEHRING concur in Associate Chief Justice DURRANTS opinion.

. Although the Defendants' motions were heard by different judges, the motions were all filed in Third District Court. For the sake of clarity, we use the singular "district court" to refer to the three separate orders rejecting the Defendants' motions.


. See 2000 UT 56, 132, 4 P.3d 795.


. 2000 UT 56, 4 P.3d 795.


. The Defendants also argue that even if a right to necessary defense resources is not provided by statute, and even if Burns is no longer good law, the equal protection clause and right to due process require that the County provide them with the funding they have requested. Because we resolve the issues presented in this appeal on statutory grounds, we do not address these constitutional arguments.


. State v. Gallegos, 2007 UT 81, ¶ 8, 171 P.3d 426.


. U.S. Const. amend. VI.


. 332 U.S. 134, 136-37, 67 S.Ct. 1716, 91 L.Ed. 1955 (1947).


. See 372 U.S. 335, 339-45, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963).


. See id. at 341-42, 83 S.Ct. 792; see also State v. Burns, 2000 UT 56, ¶ 22, 4 P.3d 795.


. See, eg., Cuyler v. Sullivan, 446 U.S. 335, 344, 100 S.Ct. 1708, 64 LEd.2d 333 (1980); Reece v. Georgia, 350 U.S. 85, 89-90, 76 S.Ct. 167, 100 L.Ed. 77 (1955).


. 470 U.S. 68, 77, 105 S.Ct. 1087, 84 L.EBd.2d 53 (1985).


. 404 U.S. 226, 227, 92 S.Ct. 431, 30 L.Ed.2d 400 (1971).


. Burns, 2000 UT 56, ¶ 24, 4 P.3d 795.


. See id. ("[Dlecisions by the United States Supreme Court ... prompted states to implement acts such as the Utah Indigent Defense Act ... to ensure that the Sixth Amendment right to effective assistance of counsel includes access for indigents to the basic tools of defense."); Urax Cope Ann. § 77-32-101 (2008). Because there have been no substantive changes to the statutes since the Defendants filed their motions, we cite to the current version of the Act unless otherwise indicated.


. See Urax Cope Ann. § 77-32-301. The other four components listed in the Minimum Standards Provision are "timely representation by competent legal counsel"; "undivided loyalty of defense counsel"; "a first appeal of right"; and the duty to "prosecute other remedies before or after a conviction, considered by defense counsel to be in the interest of justice except for other and subsequent discretionary appeals or discretionary writ proceedings." Id.


. The Act defines defense resources as "a competent investigator, expert witness, or other appropriate means necessary, for an effective defense of an indigent, but ... not includ[ing] legal counsel." Id. § 77-32-201(3) (Supp.2011).


. Id. § T7-32-302(1) (2008) (emphases added).


. Id. § 77-32-306(1).


. Id. § 77-32-303 (emphasis added).


. 2000 UT 56, 4 P.3d 795.


. In re Adoption of R.B.F.S., 2011 UT 46, ¶ 12, 258 P.3d 583 (internal quotation marks omitted).


. See id.


. Id. (internal quotation marks omitted).


. Id. (internal quotation marks omitted).


. Id. (second alteration in original) (internal quotation marks omitted).


. 2000 UT 56, 115, 4 P.3d 795.


. See id. 126.


. Id. (emphases added) (quoting Ura Cope Ann. § 77-32-1 (1990)).


. Id. 128 (internal quotation marks omitted).


. Id. (emphases added) (internal quotation marks omitted).


. Id. 132.


. See Uta Cope Ann. §§ 77-32-101 to -308 (2001). Since 2001, the Act has also been revised and amended on other occasions; however, only the revisions made in the 2001 amendments are relevant to the issues raised in these appeals.


. Id. § 77-32-302(1) (2000).


. Id. § 77-32-302(1) (2008) (emphasis added).


. Id. § 77-32-302(2)(c)(iii) (2000).


. Id. § 77-32-302(2)(e)(iii) (2008) (emphasis added).


. Id. § 77-32-302(1).


. See, eg., id. §§ 77-32-301, -302, -303, -306.


. Id. § 77-32-302(1)(a) (emphases added). The dissenting opinion contends that the Legislature's use of the term "and" in the revised Assignment Provision "provides the bundling requirement that was missing in the statute construed in Burns." Infra 144. Similarly, the dissenting opinion states that the Legislature's inclusion of the term "and" confirms that the Act requires that counsel and defense resources "be provided together or not at all." Infra 160. We respectfully disagree. The revised Assignment Provision certainly requires a local government to provide an indigent defendant with both "[HJegal counsel ... and ... access to defense resources." Uran Cope Ann. § 77-32-302(1). But the fact that a defendant has the right to both counsel and defense resources does not necessarily lead to the conclusion that the defendant must accept both or be entitled to neither. Moreover, even if we were to accept the dissent's argument that a request for only defense resources "automatically triggers the mandatory provision of both counsel and defense resources," infra 162, we see no textual support for prohibiting a defendant from waiving his right to government-funded counsel and electing to utilize only government-funded defense resources. And we therefore decline to read such a substantive limitation into the Act. See, e.g., Berrett v. Purser & Edwards, 876 P.2d 367, 370 (Utah 1994) ("[ClJourts are not to infer substantive terms into the text [of a statute] that are not already there.").


. Urau Cope Ann. § 77-32-302(1)(b) (emphasis added).


. Id. § 77-32-301.


. 2000 UT 56, 128, 4 P.3d 795 (internal quotation marks omitted).


. Ura Cope Ann. § 77-32-302(1); see also Burns, 2000 UT 56, 128, 4 P.3d 795 (recognizing that the Act requires the provision of defense resources to "every indigent" (emphasis added)).


. The dissenting opinion suggests that statements of individual legislators should not be used to contradict the plain language of a statute. See infra 165. We agree with this general rule. But as noted above, the legislative statements quoted in this opinion are mot offered to bolster our interpretation of the text of the Act. Instead, we look to the legislative history of the Act only to demonstrate that the County's argument-that the 2001 amendments were "clearly intended" to overturn Burns-lacks merit.


. See Recorpinc or Urak Senats Froor DeBates, S.B. 154, 547g Lec., Gen. Sess. (Feb. 12-13, 2001) (statement of Sen. Hillyard), available at http://le. utah.gov/asp/audio/index.asp?sess=2001GS& Day=O&Bill=SB0154&House=s.


. Id.


. Id. (emphasis added).


. Id. (statement of Sen. Gladwell) (emphases added). The dissent contends that statements made by Representative Greg Curtis provide support for the County's argument that the Legislature intended for the 2001 amendments to overturn Burns. See infra 169-70. We acknowledge that Representative Curtis's statements may be read as suggesting that an indigent defendant must use LDA for both counsel and defense resources or must show a compelling reason to receive defense resources. But, as noted above, the statements of Senators Hillyard and Gladwell suggest otherwise. Furthermore, we note that Representative Curtis's statements contradict the plain language of the Act, which expressly states that a court may assign "counsel, defense resources, or both" to an indigent defendant. Urau Cope Ann § 77-32-302(1)(b) (emphasis added). And, as the dissent correctly recognizes, statements of individual legislators "should not be entitled to any weight" when the statements contradict the plain language of a statute. See infra % 64.


. The dissent also acknowledges that "the legislature could have adopted language that more explicitly overruled Burns," but asserts that this "tells us next to nothing" because "[in any case that warrants our careful attention, it will most always be true that the legislature could have spoken more precisely." Infra 170 n. 12 (internal quotation marks omitted). While this may be true in some cases, here the 2001 amendments were explicitly intended to address our Burns decision. In this context, it is telling that the Legislature did not include a simple sentence to the effect that a defendant's entitlement to defense resources is conditioned upon the defendant's acceptance of a public defender. Instead, the Legislature left unchanged the key language we relied upon in Burns and included language specifically contemplating that a court could order "counsel, defense resources, or both," Uran Cope Ann. § 77-32-302(1)(b), for an indigent defendant.


. Ura Cope Amn. § 77-32-301(3) (2008) (emphasis added).


. See State v. Burns, 2000 UT 56, ¶ 28, 4 P.3d 795.


. See Utan Cope Ann. § 77-32-306.


. Id. § 77-32-306(1).


. Id. § 77-32-303 (emphases added).


. Id. § 77-32-306 (emphasis added).


. Id. § 77-32-303(2) (emphasis added).


. The dissent contends that this four-step approach will "take the court into the realm of legislative policymaking." Infra €73. But whether this interpretation will take the court into the inappropriate realm of "legislative poli-cymaking" turns, of course, on the correct assessment of legislative intent. If our interpretation of the wording of the Act is consistent with the intent of the Legislature, it can hardly be said to qualify as legislative policymaking. Thus, our resolution of this question, like the case as a whole, depends on our interpretation of the words used in the Act. Accordingly, rather than rely on statements of individual legislators or policy considerations, we have endeavored to confine our analysis to interpreting the words used in the Act.


. See Utaw Copr Ann. § 77-32-301. A court may consider a variety of factors in determining whether a defendant is indigent, including a defendant's ability to retain private counsel. See Burns, 2000 UT 56, ¶ 32, 4 P.3d 795; see also Cope Amm. § 77-32-202(3)(b) (Supp.2011).


. See Ura Cope Ann. § 77-32-301(3) (2008) (stating that a local government is required to provide funding only for "the investigatory resources necessary for a complete defense" (emphasis added)).


. See id. §§ 77-32-302(2)(a)-(c), -306.


. See Burns, 2000 UT 56, 1 32, 4 P.3d 795.


. See Utan Cope Ann. § 77-32-306(4).


. See id. § 77-32-301(3) (requiring local governments to provide indigent defendants with ''the investigatory resources necessary for a complete defense"); see also Utan R.Crim P. 15(a) (authorizing a district court to order a local government to provide funding to an indigent defendant for a necessary expert witness).


. Oral Argument at 30:04-19, 37:10-36, available at- hitp://www.utcourts.gov/courts/sup/ streams/index.cgi?mon=20112.


. Id. at 50:50-51:02, 51:13-42.


. Urau Cope Ann § 77-32-303 (emphasis added).


. See id. § T7-32-301(3); see also Ura R.Crm. P. 15(a) (authorizing a district court to order a local government to provide funding to an indigent defendant for a necessary expert witness).


. See A.C. Fin., Inc. v. Salt Lake Cnty., 948 P.2d 771, 778 (Utah 1997) ("[Plolicy considerations are the province of the Legislature, not of this Court."); Am. Nat'l Fire Ins. Co. v. Farmers Ins. Exch., 927 P.2d 186, 191 (Utah 1996) ("While such a policy might be desirable[,] that policy should be enunciated by our [Llegislature and not by this court." (internal quotation marks omitted)); see also State v. Ireland, 2006 UT 82, ¶ 21, 150 P.3d 532 ("[Slhould any part of our interpretation bring[] about a result contrary to the intention of the Legislature, it is a matter for the Legislature to remedy." (second alteration in original) (internal quotation marks omitted)); Kincheloe v. Coca-Cola Bottling Co. of Ogden, 656 P.2d 440, 442 (Utah 1982) ("[Alny recommended change to ... [statutory] law should be addressed to the [LJegislature and not the court.").